The Chiee Justice
delivered the opinion of the court.
The-entry under which the appellee, who was complainant in the court below, sets up elaim to the land which is the subject of controversy, was made the 23d of February, 1784, but it was not surveyed until the 5th day of April, 1809, long after the time limited by law for making surveys upon such entries, and there is no attempt to shew that the owner of the entry had complied with the requisitions of the law to save it from forfeiture, or that he was within any of the exceptions of the statute limiting the time of sur-V eying.
The entry must therefore be deemed null and void, and consequently the circuit court erred in sustaining it.
The decree must be reversed with costs, and the cause remanded, that the bill may be dismissed with costs.